United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1538
                                     ___________

Larry Dean: Vogt, Private Citizen,       *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
W.J. Fitzgerald, President, Commercial *
Federal Bank; William Pfeiffer,          *
Attorney; Melvin Katskee, Attorney;      *
Scott Schmidt, Commercial Federal;       * Appeal from the United States
Donald R. Sievers, First Bank System; * District Court for the
Jane H. Prochaska, Judge; W.H.           * District of Nebraska.
Jackson, Deputy; Michael Finney,         *
Executive Editor, Omaha World            * [UNPUBLISHED]
Herald; Bill Strausburg, CEO, First      *
Bank; Kelle Jayne Westland, Attorney; *
Thomas F. Hoarty, Jr.; J.A. Ostrowski, *
Trustee; Timothy F. Dunning, Sheriff;    *
Greg Clemens, Deputy Sheriff;            *
Lawrence E. Barrett, Judge; Steven       *
O&Connor,                                *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: July 21, 1998
                             Filed: July 27, 1998
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

                                                        & 1 order granting defendants
      ate motions to dismiss his action. Having carefully reviewed the record and the
   rties submissions on appeal, we conclude that dismissal was appropriate and w
affirm on the basis of the district court s opinion.   8th Cir. R. 47B.

                                                      &                     itutionally
                                     nt right to a jury trial,                    , 911
                                                                      is not erroneous
                                            recluding a jury trial”),             , 499
     920 (1991); and that the magistrate judge                                        §
636(b)(1)(A) (judge may designate magistrate judge to hear a
before ourt except, among others, motion to dismiss for failure to state claim upo
which lief may be granted). Finally, we deny Vogt s request for initial en ban
review.




      A true copy.




                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
            Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
             H                                                                       e
District of Nebraska.